          Case 1:18-cv-02470-CJN Document 11 Filed 02/05/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )                 Civil Action No. 18-2470 (APM)
                                    )
      v.                            )
                                    )
FEDERAL EMERGENCY                   )
MANAGEMENT AGENCY,                  )
                                    )
                        Defendant.  )
____________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated January 25, 2019, the parties respectfully

submit this joint status report for this Freedom of Information Act (“FOIA”) case that involves

three requests.

       The agency has advised that, due to a lapse in funding, it was unable to make its first set

of releases on January 15, 2019. The agency further advised that it anticipates beginning its

monthly rolling releases on February 15, 2019, and processing 500 pages per month.

       The agency has advised that it has not completed its searches for records responsive to

the requests. The agency further advised that it does not have a total page count yet, but it has

located to date approximately 74,030 pages and 29 GB of potentially responsive records, as well

as roughly one thousand or so potentially responsive text messages. To retrieve the text

messages, the agency’s Office of the Chief Information Officer is working with the agency’s

mobile service provider and exploring the use of third-party applications.

       The parties respectfully request that the Court allow them to submit a joint status report

on or before April 5, 2019.
         Case 1:18-cv-02470-CJN Document 11 Filed 02/05/19 Page 2 of 2



Dated: February 5, 2019

                                             Respectfully submitted,

 /s/ Katherine M. Anthony                    JESSIE K. LIU, D.C. Bar # 472845
 Katherine M. Anthony                        United States Attorney
 MA Bar No. 685150*
 (admitted pro hac vice)                     DANIEL F. VAN HORN, D.C. Bar # 924092
 Austin R. Evers                             Chief, Civil Division
 D.C. Bar No. 1006999
 John E. Bies                                By: /s/ Marsha W. Yee
 D.C. Bar No. 483730                         MARSHA W. YEE
 AMERICAN OVERSIGHT                          Assistant United States Attorney
 1030 15th Street NW, B255                   Civil Division
 Washington, DC 20005                        United States Attorney’s Office
 (202) 897-3918                              555 4th Street, N.W.
 katherine.anthony@americanoversight.org     Washington, D.C. 20530
 austin.evers@americanoversight.org          Telephone: (202) 252-2539
 john.bies@americanoversight.org             Email: Marsha.Yee@usdoj.gov

 *Member of the MA bar only; practicing in   Counsel for Defendant
 the District of Columbia under the
 supervision of members of the D.C. Bar
 while membership is pending.

 Counsel for Plaintiff
